The prosecution offered no evidence of the content of any rule or regulation of the board of park commissioners (see G. L. c. 45, §§ 2, 5 and 24; Fitzgerald v. Lewis, 164 Mass. 495, 501 [1895]; Commonwealth v. Crowninshield, 187 Mass. 221, 222, 224 [1905]; Strachan v. Mayor of Everett, 326 Mass. 659, 662 [1951]) or of any town board or committee (see G. L. c. 45, § 14) which forbade anyone to enter or remain in the park or playground (see G. L. c. 266, § 120) after 11:00 p.m. and which could have justified the presence of the signs described by the police officer or the verbal direction he gave the defendant. The judge could not take judicial notice of any such rule or regulation. Brodsky v. Fine, 263 Mass. 51, 54 (1928). Commonwealth v. Berney, 353 Mass. 571, 572 (1968). These points were raised by the fourth ground of the defendant’s motion for a directed verdict, which should have been allowed. Contrast Commonwealth v. Sherman, 191 Mass. 439, 441 (1906). The exceptions are sustained, and judgment is to be entered for the defendant.

So ordered.